Detailed Action
Summary
1. This office action is in response to the amendment filed on January 20, 2022.
2. Claims 1-12 are pending and has been examined. 
3. Applicant has added new claims 11-12. Applicant hereby rewrite claims 3 and 4 into independent form as new claims 11 &12, respectively by incorporating the limitations of their base claim 1.
Drawings
4. The drawings submitted on 11/26/2019 are acceptable.
Claim Objection
5. Claims objection has been withdrawn.
Notice of Pre-AIA  or AIA  status
6. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
7. Applicant’s arguments, filed 01/20/2022 with respect to the claim 1 in pages 3-5 have been fully considered and are persuasive. The claim rejection under U.S.C 103 has been withdrawn. 
EXAMINER’S AMENDMENT 
8. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 
 Authorization for this examiner’s amendment was given in an interview with John James McGlew on 2/22/2022.
Examiner initiated an interview to correct minor informalities. Consequently, an agreement  was reached and claim 12 is amended as follows:
Claim 12
A process for testing the operability of a circuit breaker device to establish or to sever a connection of two circuit areas, the process comprising the steps of: providing the circuit breaker device comprising a gate driver device and a MOSFET circuit component with a source terminal in connection with one of the circuit areas and a drain terminal in connection with another of the circuit areas and a gate terminal wherein the gate driver device is associated with the MOSFET circuit component 9for applying a gate voltage to the gate terminal of the MOSFET circuit component for switching the circuit breaker device into a connection switching state connecting the two circuit areas to one another; switching the circuit breaker device into the connection switching state connecting the two circuit areas to the one another by applying the gate voltage to the gate terminal of the MOSFET circuit component during a connection phase; monitoring the gate voltage during the connection phase; monitoring of a base voltage being applied to the source terminal or/and being applied to the drain terminal during the connection phase; determining if a difference between the gate voltage and the base voltage falls below a predefined reference difference during the connection phase, to determine that a circuit defect is present in the MOSFET circuit component of the circuit breaker device, .
Allowable subject matter
9. Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “monitoring the gate voltage during the connection phase; monitoring of a base voltage being applied to the source terminal or/and being applied to the drain terminal during the connection phase; and  15determining if a difference between the gate voltage and the base voltage falls below a predefined reference difference during the connection phase, to determine that a circuit defect is present in the MOSFET circuit component of the circuit breaker device."
In re to claim 11, claim 11 the prior art fails to disclose or suggest the emboldened and italicized features recites “an input voltage, which is below the base voltage by a predefined first voltage difference, is generated by the gate driver device based on the base voltage being applied or to be applied to the source terminal or/and to the drain terminal; an output voltage, which is above the input voltage by a predefined second voltage difference and which is to be applied to the gate terminal as the gate voltage, is generated by the gate driver device based on the input voltage; and the output voltage is compared with the base voltage in said step of determining.”
In re to claim 12, claim 12 the prior art fails to disclose or suggest the emboldened and italicized features recites “ a reference voltage, which is above the base voltage, is defined by the predefined reference difference; and the gate voltage is compared with the reference voltage in said step of determining, and it is determined that the circuit defect is present if the gate voltage is below the reference voltage.”
 	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-10, claims 2-10 depend from claim 1, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone 
/SISAY G TIKU/
Primary Examiner, Art Unit 2839